Case 4:19-cv-10372-MFL-APP ECF No. 38, PageID.898 Filed 04/28/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARTHUR MULLINS,

      Plaintiff,                                    Case No. 19-cv-10372
                                                    Hon. Matthew F. Leitman
v.

FORD MOTOR COMPANY and
BRIAN BUTCHER,

     Defendants.
__________________________________________________________________/

       ORDER VACATING ORDER TO SHOW CAUSE (ECF No. 35)

      On April 14, 2021, the Court issued an order to show cause why this action

should not be remanded to the Wayne County Circuit Court. (See Order, ECF No.

35.) The Court explained that the sole remaining claims in this case are state-law

claims arising under Michigan’s Persons with Disabilities Civil Rights Act, Mich.

Comp. Laws § 37.101 et seq., and it directed the parties to explain why the Court

should retain supplemental jurisdiction over those claims. (See id.)

      Both parties responded to the show cause order and urged the Court to retain

jurisdiction pursuant to the four-part test described in Taylor v. First Am. Bank-

Wayne, 973 F.2d 1284, 1287-88 (6th Cir. 1992). (See Responses, ECF Nos. 36, 37.)

The Court has carefully reviewed the parties’ responses. For the reasons explained




                                         1
Case 4:19-cv-10372-MFL-APP ECF No. 38, PageID.899 Filed 04/28/21 Page 2 of 2




in both responses, the Court concludes that the factors described in Taylor support

retaining jurisdiction over this action.

      Accordingly, the Court VACATES its order to show cause (ECF No. 35) and

will not remand this action to the Wayne County Circuit Court. It will work with

the parties to reschedule the hearing on the cross-motions for summary judgment.

      IT IS SO ORDERED.
                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: April 28, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 28, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                             2
